Case: 10-31232     Document: 00511612610         Page: 1      Date Filed: 09/26/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 26, 2011

                                     No. 10-31232                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



KRITI FILOXENIA SPECIAL MARITIME ENTERPRISE,

                                     Plaintiff - Appellee/Cross - Appellant,
v.

YASA H. MEHMET MOTOR VESSEL, Her engines, tackles, apparel, etc., in
rem; YA-SA DENIZCILIK SANAYI VE TICARET A.S., in personam; YA-SA
SHIPMANAGEMENT & TRADING S.A., in personam,

                                     Defendants - Appellants/Cross - Appellees.



                   Appeals from the United States District Court
                       for the Eastern District of Louisiana
                              USDC No. 2:10-CV-326


Before HIGGINBOTHAM, DAVIS, and ELROD, Circuit Judges.
PER CURIAM:*
        This    appeal      arises     from     the     district     court’s    denial      of
Plaintiff-Appellee/Cross-Appellant Kriti Filoxenia Special Maritime Enterprise’s
(Kriti’s) motion for partial summary judgment. We AFFIRM.




       *
         Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
   Case: 10-31232     Document: 00511612610        Page: 2    Date Filed: 09/26/2011



                                     No. 10-31232

                        I. FACTS AND PROCEEDINGS
      In October 2008, two vessels owned by the respective parties to this action
were involved in a maritime accident in the Port of Lagos, Nigeria. The Turkish
flagged M/V YASA H. MEHMET, owned by Defendants-Appellants/Cross-
Appellees Ya-Sa Denizcilik Sanayi ve Ticaret A.S. and Ya-Sa Ship Management
& Trading S.A. (collectively Ya-Sa), Turkish domiciliaries, allided1 with the
Greek flagged M/V KRITI FILOXENIA, owned by Kriti, a Greek domiciliary.
Kriti’s   vessel—the     only    one   to   sustain    physical    damages      in   the
accident—required temporary repairs in Nigeria, and more extensive dry dock
repairs in Turkey. The dry dock repairs caused loss of use damages.
      In 2010, Kriti filed this suit against Ya-Sa in the Eastern District of
Louisiana, seeking restitution for both the ship’s physical damages as well as for
its loss of use damages. The M/V YASA H. MEHMET was then arrested during
an unrelated call to a U.S. port.
      In its motion for partial summary judgment, Kriti argued that no foreign
law clearly governs this dispute. Accordingly, Kriti contended, the district court
should have applied U.S. law. Before the district court ruled on Kriti’s motion,
however, the parties settled the physical damages claim. Thereafter, with only
the loss of use claim remaining, Kriti filed a supplemental memorandum in
which it argued that Nigeria lacks any legal connection to the dispute and that
Ya-Sa’s only reason for seeking the application of Nigerian law is to avoid loss
of use liability. Kriti therefore contended that if the court declines to apply U.S.
law, it should apply the law of Greece or Turkey to resolve that claim. Ya-Sa
responded by filing a surreply, in which it argued that Nigerian law should
govern because the wrongful act occurred in Nigerian waters.



      1
       In maritime law, the verb “allide” means to contact a stationary object such as an
anchored vessel or a pier. Black’s Law Dictionary 88 (9th ed. 2009).

                                            2
   Case: 10-31232    Document: 00511612610      Page: 3    Date Filed: 09/26/2011



                                   No. 10-31232

      The district court agreed with Ya-Sa and denied Kriti’s motion for partial
summary judgment. Kriti then filed a motion to certify this interlocutory
appeal. The district court granted Kriti’s motion, finding that the choice-of-law
issue is a controlling question of law, and that this question necessitated
immediate appeal. This court agreed, and granted leave to address this single
issue on interlocutory appeal.
                                 II. DISCUSSION
      This court reviews a district court’s choice-of-law determination de
novo. Fogleman v. ARAMCO, 920 F.2d 278, 282 (5th Cir. 1991). Whether
U.S. or foreign law governs a maritime tort “depends on an assessment of
eight factors articulated by the Supreme Court” in Lauritzen v. Larsen, 345
U.S. 571 (1953), and Hellenic Lines, Ltd. v. Rhoditis, 398 U.S. 306 (1970).
Fogleman, 920 F.2d at 282. The factors are: (1) the place of the wrongful act;
(2) the law of the flag; (3) the allegiance or domicile of the injured party; (4)
the allegiance of the defendant shipowner; (5) the place of the contract; (6) the
inaccessibility of the foreign forum; (7) the law of the forum; and (8) the
shipowner’s base of operations. See id. (citing Lauritzen, 345 U.S. at 582–93;
Rhoditis, 398 U.S. at 309). Because the Lauritzen-Rhoditis test “is not a
mechanical one,” counting the number of factors in favor of each nation is not
the controlling consideration. Id. Rather, the weight of each factor depends
on “the particular context of the claim and the national interest that might be
served by the application of United States law.” Id.
      The district court conducted a thorough analysis of each factor, which
we will not repeat. We agree with the district court that Nigeria is the place
of the wrongful act, and thus its law should apply. Applying the law of the
place of the wrongful act promotes stability in maritime law and comity
between nations, key concerns in the international choice-of-law context. See
Lauritzen, 345 U.S. at 582. Applying Nigerian law, moreover, should not

                                         3
   Case: 10-31232    Document: 00511612610      Page: 4   Date Filed: 09/26/2011



                                  No. 10-31232

surprise either party, as both vessels intentionally entered the jurisdiction.
See Calhoun v. Yamaha Motor Co., 216 F.3d 338, 347 (3d Cir. 2000). As the
district court correctly observed, Nigeria represents Ya-Sa’s and Kriti’s
common legal denominator.
      On appeal, Kriti argues that we should treat Turkey, where Kriti’s
vessel was repaired in dry dock, as a place where Kriti suffered a “second”
wrongful act. We disagree. Although Kriti incurred its loss of use damages
in Turkey, these damages stem entirely from the original Nigerian allision.
See Rationis Enterprises Inc. of Panama v. Hyundai Mipo Dockyard Co., 426
F.3d 580, 587 (2d. Cir. 2005) (“[T]he state where the negligence occurred
holds the greatest interest in regulating the behavior of the parties.”).
      We also agree with the district court that none of the other seven
Lauritzen-Rhoditis factors are determinative. This includes the law of the
forum factor, which generally receives little weight in the analysis. See
Laurtizen, 345 U.S. at 590 (“The purpose of a conflict-of-laws doctrine is to
assure that a case will be treated . . . under the appropriate law regardless of
the fortuitous circumstances which often determine the forum.”). Kriti’s and
Ya-Sa’s presence in the United States is happenstance; therefore, U.S. law
should not apply.
      Finally, Kriti argues, without any support whatsoever, that Nigerian
law and its unique legal structure will effectively nullify Kriti’s loss of use
claim. This species of result-oriented argument has no proper bearing on our
analysis. See Lauritzen, 345 U.S. at 593 (declining to consider the outcome in
its choice of law analysis, or which nation’s law would do “the greater or
lesser good.”). Because Nigeria is the situs of the wrongful act, Nigerian law
governs.




                                         4
  Case: 10-31232   Document: 00511612610    Page: 5   Date Filed: 09/26/2011



                               No. 10-31232

                           III. CONCLUSION
     We AFFIRM the district court’s denial of Kriti’s motion for partial
summary judgment.




                                     5